By the Court.
Wo are of opinion that the calculation should be made at six and not seven per cent, from the date of the judgment. Whenever a new principal is formed of a date subsequent to the fourth of July, 1824, the interest. must be computed at six per cent. When a judgment is *114obtained, in England on . a foreign contract, the foreign interest is calculated up to the time of the judgment, and after that the English, if any, interest is allowed.
PT. B. The court did not intend to sanction the mode here adopted, of making a new or compound principal■; nor to deny seven per cent., if the calculation had been made on the original principal only.